20 So.3d 984 (2009)
Roosevelt JEANLOUIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1070.
District Court of Appeal of Florida, Third District.
October 21, 2009.
Rehearing Denied November 12, 2009.
Roosevelt Jeanlouis, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, C.J., and LAGOA, and SALTER, JJ.
*985 PER CURIAM.
In accordance with Florida Rule of Appellate Procedure 9.040(c), we treat this petition for declaratory judgment as a notice of appeal from the denial of a Florida Rule of Criminal Procedure 3.800(a) motion and affirm.
Affirmed.